 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 1 of 9 Page ID #:230

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                             #19(10/19 hrg off)
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                        Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                          Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS Defendant’s motion to dismiss Plaintiff’s
                                      second cause of action

       Before the Court is a partial motion to dismiss filed by Defendant The Colors You Like,
LLC (“TCYL”). See Dkt. # 19 (“Mot.”). Plaintiffs Anais Ganouna and Frank & Anais, LLC
(“Plaintiffs”) opposed, see Dkt. # 20 (“Opp.”), and TCYL replied, see Dkt. # 21 (“Reply”). The
Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
L.R. 7-15. After considering the moving, opposing, and reply papers, the Court GRANTS
Defendant’s partial motion to dismiss.

I.       Background

      Defendant Cincoro Spirits Group, LLC, d/b/a Cincoro, commissioned Plaintiff
Ganouna, a professional photographer, to take photos to be used during the launch of Cincoro’s
new tequila brand. See First Amended Complaint, Dkt. #18 (“FAC”), ¶¶ 1–2. Cincoro’s
production company, TCYL, arranged the shoot and negotiated Ganouna’s pay with Ganouna
and her company, Frank & Anais, LLC. Id. ¶ 3.

       Ganouna agreed to a heavily discounted daily rate of pay—$1,000 instead of her usual
$1,900—“based on promises from TCYL that this was the start of a future relationship and that
[she] would receive recognition from the use of her photographs by a high-profile client.” Id. ¶¶
3, 18. However, the parties did not negotiate licensing or usage of the photographs ahead of
time. Id. ¶¶ 3, 19. This was not unusual in Ganouna’s experience, and she understood that such
rights would be dealt with after Cincoro saw the photos and decided how it wanted to use them,
especially because Cincoro hired Ganouna after being unhappy with its previous photographer’s
work. Id.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 2 of 9 Page ID #:231

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

        The shoot occurred over five days, from June 24 to June 28, 2019. Id. ¶ 18. On the last
day of the shoot, Ganouna sent a text message to Torre Catalano, the founder and president of
TCYL, asking to meet and discuss licensing for the photos. Id. ¶¶ 17, 21. Catalano responded
that there had been a “full buyout” of the images, meaning that Defendants had the right to use
the photos however they wanted. Id. ¶ 21. Until then, no one had told Ganouna that she had
supposedly agreed to a discounted daily rate of pay and a full buyout of her images, which she
estimates would have been worth roughly $50,000 per day. Id. ¶ 22.

       On July 3, 2019, Ganouna sent another email to TCYL, informing it that there had been
no agreement on licensing/usage and asking to discuss one. Id. ¶ 23. Catalano, on behalf of
TCYL, declined. Id. ¶¶ 23–26. Meanwhile, Cincoro emailed Ganouna asking if she could send
the images to be used in a July 8th presentation. Id. ¶ 27. Ganouna emailed the images to
Cincoro on July 5th and informed Cincoro of the licensing dispute. Id. As a show of good faith,
Ganouna told Cincoro that it could use the images for the purposes of its July 8th meeting only.
Id.

        However, also on July 5th, TCYL sent messages to Ganouna stating that TCYL and
Cincoro would not be using any of her photos. Id. ¶ 28. Nonetheless, Cincoro, TCYL, and
Ganouna attempted to reach a licensing agreement over the following few weeks. Id. ¶¶ 28–32.
These negotiations failed, and TCYL again stated that Cincoro and TCYL would not be using
any of Ganouna’s photos. Id. ¶ 32. A couple months later, Ganouna discovered that Cincoro
was, in fact, using her photos on its website and social media accounts without her permission.
Id. ¶¶ 35–38.

        On May 4, 2020, Plaintiffs filed suit in this Court. See generally Complaint, Dkt. # 1.
Plaintiffs then filed the operative First Amended Complaint (“FAC”) on July 17, 2020. See
generally FAC. The FAC brings two causes of action:

                 First Cause of Action: Copyright infringement in violation of 17 U.S.C. §§ 101 et
                 seq. against Cincoro and TCYL. FAC ¶¶ 43–53.

                 Second Cause of Action: fraud against TCYL. Id. ¶¶ 54–61.

      TCYL now moves to dismiss the second cause of action under Federal Rule of Civil
Procedure 12(b)(6). See generally Mot. The Court GRANTS TCYL’s motion.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 2 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 3 of 9 Page ID #:232

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

II.      Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

III.     Discussion

      Plaintiffs allege that TCYL committed fraud by making the following three
misrepresentations:

         [1] During the weeks of June 10 and June 17, 2019, while they were discussing the terms
         of the photoshoot in Mexico, . . . TCYL [told] Ms. Ganouna and Frank & Anais that they
         should agree to a heavily discounted day rate for Ms. Ganouna’s services (from $1900 to
         $1000) because this project would be the start of a future relationship. Plaintiffs would
         get additional work with Cincoro, and Ms. Ganouna would gain recognition for her work
         from the use of her images by such a high-profile client. This was followed by . . . TCYL
         stating in text messages to Ms. Ganouna at the end of the shoot, on June 28, 2019, that
         there had been a “full buyout” of her images.

         [2] On July 3, 2019, . . . TCYL stat[ed] in text messages to Ms. Ganouna: “Don’t bother
         sending the photos, I don’t want them. I’ll send another photographer down to pick up
         shots . . . .”

         [3] On July 22, 2019, . . . TCYL stat[ed] in an email to Ms. Ganouna: “[W]e have
         decided to make no use whatsoever of your photographs. Additionally, both the client
         and I found your photos to be beyond inadequate and of inferior quality. The project has


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 3 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 4 of 9 Page ID #:233

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

         been assigned to a new photographer for re-shoots.”

FAC ¶¶ 55.a–55.c.

        Plaintiffs claim that “TCYL intentionally induced Plaintiffs to provide photography
services for less-than-market rate with the intention of taking full ownership (a ‘full buyout’) of
the images.” Id. ¶ 56. Then, when Ganouna refused, TCYL “strung Ms. Ganouna along with
unfair and one-sided licensing ‘negotiations,’ including proposing terms to which no reasonable
photographer would agree,” and, ultimately, “falsely told her that her photographs would not be
used (when Defendants at all times intended to use her photographs).” Id. Plaintiffs contend
that they suffered damages, including, “at a minimum, the reasonable value of Plaintiffs’
services and deliverables beyond the heavily discounted day rate to which they agreed based on
TCYL’s misrepresentations.” Id. ¶ 60.

        TCYL argues that the Court should dismiss Plaintiffs’ second cause of action because (1)
its predictions about future work and recognition are not actionable, see Mot. 13:14–15:20, and
(2) Ganouna did not justifiably rely on any of the alleged misrepresentations, see Mot.
15:21–17:25. The Court agrees with TCYL’s second argument.

         A.      Predictions of Future Work and Recognition

       “The elements of fraud are (1) misrepresentation, (2) knowledge of falsity, (3) intent to
induce reliance on the misrepresentation, (4) justifiable reliance on the misrepresentation, and
(5) resulting damages.” Cansino v. Bank of Am., 224 Cal. App. 4th 1462, 1469 (2014).

       “The law is well established that actionable misrepresentations must pertain to past or
existing material facts,” and, therefore, “[s]tatements or predictions regarding future events . . .
are not actionable.” Id. However, there are three exceptions to this general rule: “(1) where a
party holds himself out to be specially qualified and the other party is so situated that he may
reasonably rely upon the former’s superior knowledge[,] (2) where the opinion is by a fiduciary
or other trusted person,” and “(3) where a party states his opinion as an existing fact or as
implying facts which justify a belief in the truth of the opinion.” Borba v. Thomas, 70 Cal. App.
3d 144, 152 (1977).

      TCYL argues that it “merely indicated that there may be future opportunities if Plaintiffs
lowered the day rate” and that none of the exceptions for predictions of future events apply. See
Mot. 14:5–15:20. The Court disagrees.


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 4 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 5 of 9 Page ID #:234

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

       At this stage of the proceedings, the Court accepts all of the factual allegations in the
FAC as true and draws all reasonable inferences in Plaintiffs’ favor. See Turner, 788 F.3d at
1210. Here, the FAC alleges that “TCYL [told] Ms. Ganouna this project would be the start of a
future relationship. Plaintiffs would get additional work with Cincoro, and Ms. Ganouna would
gain recognition for her work from the use of her images by such a high-profile client.” FAC ¶
55.a (emphases added). Therefore, TCYL did not “merely indicate” that future opportunities
were “possible.” See Mot. 15:17–18. Instead, the reasonable inference is that Plaintiffs
understood that TCYL, acting as Cincoro’s agent, guaranteed these benefits. See Borba v.
Thomas, 70 Cal. App. 3d 144, 153 (1977) (noting that a statement may be regarded as an
affirmation of fact, for example, “where an agent states that his principal will advance money to
harvest a crop,” or “where a corporation[’s] agent represents that the corporation will lease
certain property or locate a plant in a certain city”). Accordingly, the Court DENIES TCYL’s
motion on this ground.

         B.      Justifiable Reliance

       TCYL next argues that the Court should grant its motion because Plaintiffs (1) could not
have relied on its statements from July when deciding whether to agree to a discounted daily rate
in June, and (2) Plaintiffs could not have justifiably relied on any of its statements. See Mot.
15:21–17:25. The Court agrees on both grounds.

                 i.     Reliance on the July Statements

       As stated above, a plaintiff must prove that she relied on a misrepresentation to succeed
on a claim for fraud. See Cansino, 224 Cal. App. 4th at 1469.

        The Court agrees that Plaintiffs could not have relied on TCYL’s July statements when
deciding whether to agree to a discounted daily rate in June. See Mot. 16:3–17:4. Therefore,
Plaintiffs’ fraud claim fails to the extent that it alleges that Plaintiffs relied on TCYL’s July
statements in agreeing to reduce Ganouna’s daily rate.

      In their opposition, however, Plaintiffs claim that TCYL’s July statements induced
Ganouna to perform additional services—i.e., to send the photos to Cincoro for use in its July
8th meeting. See Opp. 8:18–9:17. But this argument is not logically sound. Nothing in the
FAC suggests that TCYL—the only defendant named in the fraud cause of action—induced
Ganouna to perform such services. Ganouna chose to send photos to Cincoro on July 5th in
“good faith,” believing that, because Cincoro requested the photos, the licensing dispute would


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 5 of 9
    Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 6 of 9 Page ID #:235

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.    CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
    Title       Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

be resolved. FAC ¶¶ 28. However, TCYL—the defendant against which Plaintiffs assert this
cause of action—repeatedly told Ganouna that Defendants would not agree to license her
photos, including in messages on July 3rd and July 5th. FAC ¶¶ 28, 55.b. Therefore, Plaintiffs
could not have relied on any of TCYL’s statements when choosing to provide the photos to
Cincoro because TCYL unambiguously conveyed that no deal was forthcoming. Accordingly,
the Court GRANTS TCYL’s motion with respect to the alleged July 2019 misrepresentations.1

                 ii.    Justifiable Reliance on TCYL’s Guarantee of Future Benefits in June

       Above, the Court found that TCYL’s guarantees during the June negotiations were more
than mere predictions of future possibilities, and therefore that the guarantees are actionable as
fraud. However, to prevail on a claim for fraud, Plaintiffs must also have justifiably relied on
these guarantees. See Cansino, 224 Cal. App. 4th at 1469.

        TCYL asserts that “Plaintiffs understood beforehand that their services could be
terminated at any time and Ganouna’s photographs may not be used as had occurred with the
prior photographer.” Mot. 17:13–16. Therefore, TCYL argues that Plaintiffs could not have
justifiably relied on its guarantee of future benefits because Ganouna knew that she might fail to
impress Cincoro and that Cincoro might decline to license or use her work. See id. 13:21–28,
17:17–24. The Court agrees.

        “Although the reasonableness of a plaintiff’s reliance is usually a question of fact, it
‘may be decided as a matter of law if reasonable minds can come to only one conclusion based
on the facts.’” Am. Gen. Life Ins. Co. v. Derakhshanfar, No. CV 12-00164 SJO (PJWx), 2014

1
 The FAC also asserts a fraud claim based on TCYL’s July 22 representation that it would not
use Plaintiffs’ photos. See FAC ¶ 55.c.

In its motion to dismiss, TCYL argued that Plaintiffs did not take any action in reliance on this
misrepresentation. See Mot. 16:22–17:4. Plaintiffs did not specifically address the July 22
statement in their opposition, other than in the introduction, when they listed it as an actionable
misrepresentation: “Finally, TYCL represented that it would not use Plaintiffs’ pictures, but it
did.” Opp. 5:27–28. Therefore, the Court finds that Plaintiffs conceded this argument by failing
to meaningfully address it. See Tapia v. Wells Fargo Bank, N.A., No. CV 15-03922 DDP
(AJWX), 2015 WL 4650066, at *2 (C.D. Cal. Aug. 4, 2015) (arguments to which no response is
supplied are deemed conceded); Silva v. U.S. Bancorp, No. 5:10-cv-01854-JHN-PJWx, 2011
WL 7096576, at *3 (C.D. Cal. Oct. 6, 2011) (same).


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 6 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 7 of 9 Page ID #:236

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

WL 11430929, at *6 (C.D. Cal. June 16, 2014) (quoting All. Mortg. Co. v. Rothwell, 10 Cal. 4th
1226, 1239 (1995)). When considering the reasonableness of a plaintiff’s reliance, the analysis
“is calibrated to the plaintiff’s own intelligence and information” rather than the “minimum
knowledge of a hypothetical, reasonable man.” Id. (quoting United Guar. Mortg. Indem. Co. v.
Countrywide Fin. Corp., 660 F. Supp. 2d 1163, 1189 (C.D. Cal. 2009)). “A plaintiff will only
be denied recovery ‘[i]f the conduct of the plaintiff in the light of his own intelligence and
information was manifestly unreasonable.’” Id. (quoting Rothwell, 10 Cal. 4th at 1247).

        Here, the FAC portrays Ganouna as an accomplished, experienced, professional
photographer. See FAC ¶¶ 2, 8–10. Moreover, Ganouna knew that Cincoro had fired its
previous photographer because it was not satisfied with the photographer’s work, see id. ¶ 19,
and she acknowledges that Cincoro was not obligated to license or use the photos that she took,
see id. (“Ms. Ganouna also understood that because Cincoro was unhappy with the previous
photographer’s work, it would have to review and approve [her] photographs before deciding on
and negotiating its scope of usage.”). Because she knew that Cincoro was not even obligated to
license her work for the current project, she could not have reasonably believed that she was
guaranteed future work with TCYL and Cincoro. See Am. Gen., 2014 WL 11430929, at *6;
Rothwell, 10 Cal. 4th at 1247. Therefore, Plaintiffs could not have justifiably relied on TCYL’s
guarantee of future work because they were fully aware of the provisional and contingent nature
of their arrangement with Cincoro.

       Plaintiffs’ citation to Beckwith v. Dahl, 205 Cal. App. 4th 1039 (2012), is unavailing.
Beckwith certainly has some colorful language to describe the justifiable reliance requirement:
“[n]o rogue should enjoy his ill-gotten plunder for the simple reason that his victim is by chance
a fool.” Id. at 1067 (cleaned up) (quoting Boeken v. Philip Morris, Inc., 127 Cal. App. 4th 1640,
1667 (2005)). Despite the appeal of such rhetoric, Plaintiffs cannot escape the conclusion that
their wholesale acceptance of TCYL’s “guarantee” was manifestly unreasonable. See Am. Gen.,
2014 WL 11430929, at *6; Rothwell, 10 Cal. 4th at 1247. Ganouna—an experienced,
professional photographer—could not have reasonably accepted that Cincoro had guaranteed to
work with her in the future when she knew that it (1) had fired its previous photographer due to
the photographer’s performance and (2) had not even guaranteed to use her work from the
parties’ current project. See Am. Gen., 2014 WL 11430929, at *6; Rothwell, 10 Cal. 4th at
1247. Accordingly, the Court GRANTS TCYL’s motion to dismiss on this ground.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 7 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 8 of 9 Page ID #:237

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

         C.      Fraudulent Concealment

       In their opposition, Plaintiffs also claim that they “adequately plead fraud through
TCYL’s concealment that it had falsely represented to Cincoro that Plaintiffs agreed to a ‘full
buyout’ of [] Ganouna’s images.” Opp. 16:14–16. Essentially, Plaintiffs’ argument is that
TCYL lied to Cincoro that Plaintiffs had agreed to a full buyout when no such agreement
existed, and that TCYL committed fraudulent concealment by failing to disclose this lie to
Plaintiffs. Id. 17:3–26. The Court disagrees.

       First, Plaintiffs cite to various sections of the FAC, none of which assert this theory of
recovery. See Opp. 17:3–18:1 (citing FAC ¶¶ 3, 20, 22, 27, 31). Second, even assuming that
Plaintiffs adequately pled this theory, their claim fails.

        Fraudulent concealment requires proof of five elements: (1) the defendant concealed or
suppressed a material fact, (2) the defendant had a duty to disclose the fact to the plaintiff, (3)
the defendant intentionally concealed or suppressed the fact with the intent to defraud, (4) the
plaintiff was unaware of the concealed or suppressed fact and would have acted differently if he
had known about it, and (5) plaintiff suffered damage from the concealment or suppression of
the fact. Marketing W., Inc. v. Sanyo Fisher (USA) Corp., 6 Cal. App. 4th 603, 612–13 (1992).

      Here, among other things, Plaintiffs offer no basis for concluding (1) that TCYL’s lie to
Cincoro qualifies as a fact, (2) that TCYL’s lie to Cincoro was material to Plaintiffs, (3) that
TCYL lied to Cincoro before an agreement was reached with Plaintiffs, or (4) that the
concealment caused Plaintiffs any damages because they never accepted the full buyout.
Accordingly, to the extent that Plaintiffs could have alleged this claim in the FAC, the Court
DISMISSES it.

         D.      Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Courts consider whether leave to amend would
cause undue delay or prejudice to the opposing party, and whether granting leave to amend
would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir.
1996). Generally, dismissal without leave to amend is improper “unless it is clear that the
complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 8 of 9
 Case 2:20-cv-04070-PSG-GJS Document 22 Filed 10/14/20 Page 9 of 9 Page ID #:238

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4070 PSG (GJSx)                                       Date   October 14, 2020
 Title          Anais Ganouna, et al. v. The Colors You Like, LLC, et al.

        Here, leave to amend is unwarranted. Plaintiffs have already amended once, and the
Court finds that a second amendment would be futile because Plaintiffs either (1) did not rely on
the alleged misrepresentations in the FAC or (2) could not have justifiably done so. Moreover,
Plaintiffs did not and could not plead a fraudulent concealment claim for the reasons discussed
above. Accordingly, the Court DENIES leave to amend the FAC.

IV.      Conclusion

      For the foregoing reasons, the Court GRANTS TCYL’s motion to dismiss Plaintiff’s
second cause of action for fraud without leave to amend.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 9 of 9
